                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

VICTOR GARCIA,

       Plaintiff,

v.                                                                CV No. 20-601 GJF/CG

ALBERT SENA, et al.,

       Defendants.

                              ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte. Counsel for Defendants Curry

County Detention Center Officer John Doe 1, and Officer FNU Santino failed to attend

the Rule 16 Scheduling Conference on Monday, May 3, 2021.1 Upon communication

with counsel, the Court was informed that Plaintiff intended to dismiss these Defendants

but, to date, these Defendants remain parties in this matter.

       IT IS THEREFORE ORDERED that Defendants Curry County Detention Center

Officer John Doe 1, and Officer FNU Santino shall show cause why they failed to attend

the scheduled telephonic status conference by no later than Friday, May 21, 2021.

       IT IS SO ORDERED.

                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




1
 The Court has since rescheduled the Rule 16 Scheduling Conference for May 26, 2021, at
2:30 p.m. (Doc. 47).
